PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bluestack Systems, Inc.
Application No. 17/412,326
Filed: 26 Aug 2021
For: Methods, Systems and Computer Program Products for Enabling Scrolling Within a Software Application
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the “PETITION FOR ACCEPTANCE OF UNINTENTIONALLY DELAYED CLAIM FOR FOREIGN PRIORITY UNDER 37 C.F.R. § 1.55(f)” filed February 10, 2022.  

The petition is dismissed as unnecessary.1

Section 215.02(a) of the Manual of Patent Examining Procedure states:

37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted. 37 CFR 1.55(i) specifically provides that this requirement for a timely filed certified copy of the foreign application will be considered satisfied if: (1) The foreign application was filed in a foreign intellectual property office participating with the Office in a bilateral or multilateral priority document exchange agreement (participating foreign intellectual property office); (2) the claim for priority is presented in an application data sheet (§ 1.76(b)(6)), identifying the foreign application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, and including the information necessary for the participating foreign intellectual property office to provide the Office with access to the foreign application; and (3) the copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign application is filed, within the time period set forth in 37 CFR 1.55(g)(1)).

A review of the record reveals: (1) the foreign application (INDIA 202011036830) was filed in a WIPO DAS participating office; (2) a claim for priority was presented in an ADS, identifying the foreign application for which priority is claimed, by specifying the application number, country, day, month, and year of its filing, and including the WIPO DAS Access Code for the Office to access to the foreign application; and (3) the copy of the foreign application (INDIA 202011036830) retrieved by the USPTO within the pendency of the application (37 CFR 1.55(g)(1)). 

Any questions concerning this decision should be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 “If a certified copy of the foreign application is not filed within the time period specified in 37 CFR 1.55(f)(1) or (f)(2), as appropriate, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in 37 CFR 1.17(g).” MPEP 215.02 (emphasis added).